On Application for Rehearing.
An ingenious argument accompanies the petition for rehearing. The failure of the court to give the jury an instruction referring to knowledge of the imminence of danger by the contractor is now, for the first time, urged as prejudicial error. The request was as follows:
"If after considering all of the evidence in the case you are not able to say that you are satisfied by a preponderance or greater weight of the evidence that Otis Elevator Company knowingly rendered the elevator imminently dangerous by the manner in which the cables were installed, then your verdict should be in favor of the defendant Otis Elevator, no cause of action."
Counsel for appellant say in their brief on rehearing, and italicize the language, that "nowhere in this court's opinion is this requested instruction specifically referred to."
Why should it have been referred to, specifically or otherwise, when counsel for appellant did not regard it of sufficient importance for argument? In no manner did they call attention to this request in their several           17
briefs until now, when they attempt to raise another and new issue in the argument for a rehearing. It is a well-established rule in this jurisdiction that when an assignment is ignored in the briefs of the party who assigns the error, the alleged error is deemed abandoned and waived and is not thereafter subject to resurrection. An equally serious objection is that the requested instruction was itself insufficient and did not fully and in detail announce the law proposition involved. To inform the jury that they must be "satisfied by a preponderance or greater weight of the evidence that Otis Elevator Company knowingly rendered the elevator imminently dangerous," without adding in substance "or under the particular circumstances of the case should have known the condition by it created," would not only have been an incomplete statement of the law, but would have been           18
misleading and confusing. True, knowledge on the part of the contractor is mentioned in one instance by this court without qualification; but no *Page 534 
one who reads the opinion can have any good reason for misapprehending our position on this question, and that is:
"If a contractor does defective work which renders the instrumentality dangerous, he becomes liable in damages to one injured, if he knew, or, under the particular circumstances, should have known, that the instrumentality was delivered to the contracted in a condition of imminent danger, and in a condition in which reasonable inspection would not have revealed the defect and danger."
The contention now made by appellant is not sustainable: First, because the assignment of error was waived; and, second, because the requested instruction, though correct as far as it went, was incomplete and therefore would have been misleading. Error cannot be predicated upon a refusal to give such an instruction.
Other questions are discussed by appellant's counsel, the argument being in substance a repetition      19, 20
of what was presented in the former briefs. All that has been urged and argued by counsel in favor of the petition for rehearing has been given due attention and careful consideration. However, we fail to perceive any good reason for granting appellant's petition for rehearing, which is therefore denied.